 198DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Failing and refusing to bargaincollectively with the Unionas the exclusiverepresentativeof itsemployees in the appropriate unit with respect to any decisionto sellor otherwiseterminate its operations.(b)Refusing to bargainwith the Unionabout the effects on employees in theappropriate unit of any sale or other termination of operations.(c)Refusingto supply the Unionwith information necessary for collectivebargaining.(d) In anylike or related manner interfering with,restraining,or coercing itsemployees in the exerciseof theirrights under Section7 of the Act.2.Takethe following affirmative action which will effectuate the policies of theAct.(a) Bargain,upon request,with the Unionconcerning the effects of the sale ofitsWheeling and Wellsburg plants on the employees in the bargaining unit.(b)Notify theRegional Director for the Sixth Region,in writing,within 20 daysfromthe receipt of this Intermediate Report and RecommendedOrder,what stepsRespondenthas takento comply herewith.14"If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the Sixth Region, in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."Samuel Rafowitz and Chaim Bonk,d/b/a Northern Cap Manu-facturing Co.andUnited Hatters, Cap and Millinery Work-.-CaseNo. 18-CA-1664.February 27, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner Stanley N. Ohlbaum is-sued his Decision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman, McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Charging Party's exceptions, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,'conclusions, and recommendations.[The Boarddismissedthe complaint.]'The Charging Party has excepted to the credibility findings made by the Trial Ex-aminer. It Is the Board's established policy, however,not to overrule a Trial Examiner'sresolutionswithrespect to credibility unless, as is not the case here,the clear preponder-ance of all the relevant evidence convinces us that the resolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd.188 F.2d 362(C.A. 3).146 NLRB No. 22. NORTHERN CAP MANUFACTURING CO.199TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed May 9, 1963, by United Hatters, Cap and Millinery WorkersInternationalUnion, AFL-CIO, herein called the Union, the General Counselof the National Labor Relations Board, by the Regional Director of the EighteenthRegion, on August 21, 1963, issued a complaint against Samuel Rafowitz and ChaimBonk, d/b/a Northern Cap Manufacturing Co., herein called the Respondent orEmployer, alleging violations of Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein called the Act, by reason ofinterrogations of employees concerning union membership applications, and threatsof discharge for union activity.Respondent's denial of these allegations resulted inissues litigated fully before Trial Examiner Sidney N. Ohlbaum at a hearing onOctober 14, 1963, in' Minneapolis, Minnesota, throughout which all parties par-ticipated by counsel.Although given the opportunity to submit proposed findings,conclusions, and briefs, counsel elected not to do so.At the conclusion of thehearing, closing argument was made by Respondent's counsel but not on behalf ofGeneral Counsel.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDING AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTAt all material times, Respondent has maintained- its principal office and placeof business in Minneapolis, Minnesota, engaged in manufacturing and jobbing caps,involving, during the 12-month representative period prior to issuance of the com-plaint, sales of $325,000, of which $235,000- were interstate, and also purchasesupwards of $200,000, of which $195,000 were interstate.Respondent has at allsuch times been and is, an employer engaged,in commerce,within the meaning ofSection 2(6) of the Act.II. -THE LABOR ORGANIZATIONS INVOLVEDAt all materialtimes,United Hatters, Cap and Millinery Workers InternationalUnion, AFL-CIO, and Cap Makers Union Local 38, of United Hatters, Cap andMillinery Workers International Union, AFL-CIO,' have been ad are labor organi-zations within the meaning of Section 2 (5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICES-ALLEGED INTERROGATIONS ANDTHREATS OF DISCHARGEA. Evidence adduced,by General CounselParagraph 6 of the complaint alleges that "On numerous occasions beginning on'or about May 3, 1963, the Respondent, by its partners, agents, and supervisors; hasinterrogated its employees concerning their applications for membership in theUnion and has threatened ,to discharge its employees who desired to have the Unionas their collective bargaining agent."Of Respondent's total of approximately 20 employees (including 10 to 12 sewingmachine operators, of whom 9 are said to have signed union membership applica-tion cards prior to the events with which 'we are here concerned), 4 testified.Ofthese four,,one (Pomeranc) in effect denied knowledge of any material facts, therebyfor practical purposes reducing the number of General Counsel's witnesses to three;namely, Juanita Leon, Ana Torrico, and Feliksa Mazurek?1. Juanita LeonJuanita Leon,a sewingmachine operator in Respondent's employ for over 2 years,speaking in broken English nand qualifying her testimony by the statement, "I don't'The latter was added without opposition at the hearing, upon motion by GeneralCounsel to amend the complaint. As in the complaint as thus amended, these two entitiesare collectively referred to herein as the "Union." ,2 Respondent Bonk was also called as a witness by General Counsel, as were Drucker, aunionofficial, and Abels, a local organizing aid.Abels merely testified to her organizingactivities.The testimony of Bonk and Abelsis alludedto below. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDremember too well,"testified that on a morning2 or 3 days aftershe signed aunion membership application card,3Respondent Bonk asked her at her machinein the shop whether she had signed an application to join the Union, and she toldhim that she, as well as other girls,had, whereupon Bonk remarked,"Well, I can'tstopyou tojoin the Unionif you want.But if you sign the application,you can'twork in this shop." 4She further testified that 2 or 3 days later-subsequently,saying she"got mixed up," shecorrectedthis so as to state it was the same day asthe conversation at her machine-Bonk addressed some remarks to a group ofemployees,including herself, in the shop.When she was asked on direct examina-tion what Bonk said,she stated,"Well, I was there,but I was very upset, and Icouldn'tremember what."On cross-examination,thiswitness conceded that therehave been occasions when she has become so nervous, ill, and upset that heremployer has had to send her home in a taxicab.She admitted that on the occasionwhen Bonk spoke to her as described,she was also overcome with this same extremenervousness.Asked whether Bonk had not then as on previous occasions said toher-rather than what she had testified to on direct examination-merely that shecould not work in that condition,she conceded,"I don't remember"and admitted(as was apparentto the TrialExaminer during the course of her testimony) thatwhen she becomes nervous and upset she has difficulty in understanding andfollowing a conversation.She admitted that because of her extreme nervousnessat.the time in question she might,have misunderstood what Bonk was driving at.Itwas apparent to the Trial Examiner that although this witness is able to readEnglish satisfactorily,she speaks a broken English and her comprehension of thespoken language leaves much to be desired.Itwas also obvious to the Trial Ex-aminer that this witness does indeed appear to be afflicted with extreme nervousnessand discomfiture of such overwhelming degree as for practical purposes to beinconsistentwith normally meaningful interaction or communication,or reliablerecollective processes.52.Nathan PomerancAlso called as a witnessby GeneralCounsel was Nathan Pomeranc,who, testi-fying through an interpreter,stated that he is employed by Respondent as an opera-tor, and that on several occasions around May 1963 he was visited at home byunion emissaries,at whose behest he signed a union membership application card.He swore that he had no conversation with Respondent relating to the Union.Healso swore that although he was present on the occasion when Bonk directed someremarks to employees in the shop,"I didn't hear,because I don't understand English,but my ears heard,but I didn't understand..The shop is large,and I was atanother end of the shop,and I didn'tunderstand."At this point,counsel for theGeneral Counsel excused this witness.3.Ana TorricoAna Torrico,recently from Bolivia and another operator in Respondent's shop,testified that after numerous visits by organizersto her homeshe signed a unionmembership applicationcard 3 or 4 days afterwhich Bonk called her to his officeand asked herwhether the Union had visited her at her home and whether she hadsigned some papers,to which she replied in the negative,ending the conversation.She testified she signed the card on the day it is dated,i.e,May 2, 1963. Since thatwas a Thursday,her recollection as to a conversation with Bonk at the plant 2 or 3 daysthereafterwas imprecise, since that would have been on Saturday or Sunday.Herrecollection as to the card she signed was also faulty. She described it as "a small card"which she though was "yellow or pink." The card(General Counsel's Exhibit No. 2) mayor may not be what most people would consider to be small,but it is certainly neitheryellow nor pink.* It is undisputed that at this time she had already signed the application.It is furtherundisputed that at no time has she(or any other employee who signed a union applica-tion card)been discharged or in any way discriminated or retaliated against by reasonthereof51n fact, she was so overcome with nervousness at the hearing, among other thingsliterally"shaking like a leaf," that at the suggestion of counsel for the General Counsela recess was essential in order to afford her an opportunity to attempt to regain suffi-cient composure to be able to continue with her testimony. NORTHERN CAP MANUFACTURING CO.201She then testified that she was confused as to whether Bonk spoke to employees inthe shop before or after this conversation with her,first stating it was before,then after, then the same day (a Monday), and then that she did not know. Theflavor of this witness' testimony may be assayed from the following colloquy on herdirect examination:Q.Were you present at the meeting?A. Yes.Q. Did you hear Mr. Bonk speak? Did you hear him speak?A. Yes, I hear him speak. I don't understand the all when I speak to Mr.Bonk.TRIAL EXAMINER: You don't understand what?A. The all talk about the Union-about Mr. Bonk I don't understand theall-no.She then stated that although Bonk said to this group in the shop, with herself ather machine 18 to 20 feet from him, that "When the people belong the Union, don'twork any more in my factory," he also said many other things which she was unableto understand.Itwas apparent to the Trial Examiner that the knowledge of English of-this witnesswas quite limited in all aspects,including speaking and comprehension.Her testi-mony was to an extent characterized by contradictions and inconsistencies, whichthe Trial Examiner is willing to ascribe in whole or in part to her poor comprehen-sion of English, although, to be sure, with a degree of reservation as to her credibilitybecause of certain answers to questions which it seems reasonable to assume sheunderstood.64.FeliskaMazurekFeliksaMazurek,also one of Respondent's operators,testified for the most partin Polish, through her son-in-law, a trade unionist who had filled out the blanksand participated in procuring her signature on a union membership applicationwhich she testified she could neither read nor recognize, and which she sworevariously that she signed at home or at work. She testified that she did not speakwith Bonk after signing this card, but that 3 or 4 days later Respondent's supervisor,Sherman, said to her that everybody had told him that she signed a union cardand was it true, to which she replied she had not. She further stated that she waspresent,also 3 or 4 days after she signed the card,when Bonk spoke to someemployees in the shop, and that "As far as I was able to understand, Mr. Bonk statedwhoever wants to belong to the Union can go where there is Union.However, hesays,whoever does not want to belong to the Union is quite welcome to remainto work for me; that is, Mr. Bonk." She testified that other than calling for questions(and that there were none)Bonk said nothing else at this "meeting."Itwas apparent from the testimony of this witness at the hearing that not onlyisher understanding of English extremely limited, but that she is illiterate orsubstantially so.This being the case, her testimony with regard to Bonk's allegedstatements in English to his employees must be treated with a high degree of reserveand her general credibility assessed correspondingly.There was no Polish inter-preter present when Bonk spoke in the shop, and according to this witness nobodytold her in Polish what Bonk had said, and she herself limited her understandingof what he said, or rather of what she thought he said, to only "I understand a littlebit"; and she later testified (spontaneously in English) that Bonk's words were, "Likethis.Who wanted belong to Union can fight this place or this Union.Who wantedto work here, can work here." 7 She further testified that at this "meeting" Bonkdid not say that he could not stop his employees from joining the Union if theywanted to but that if they signed the application they could not work in that shop.She, like the others, is still working there.6 Such as that nobody spoke about what Bonk had said; and (at first)that she didnot know what she was going to testify about.4This attempted or approximate recreation of Bonk's precise words has great potentialsignificance in this case, particularly in the context of the English language shortcomingsof the speaker as well as the audience, since such a statement-as thus quoted or re-created by Mazurek-by Bonk to his employees Is consistent with the version or interpre-tation advanced by Respondent ; namely, that Bonk conveyed to his employees their rightto join or not join the Union, without fear, and that all who wished to could continue towork therewhether or not theyjoined. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Respondent's version of eventsRespondent Bonk testified that on his return on a weekend in early May 1963from an out-of-town business trip, his partner and others apprised him of unionorganizational activity.8He stated that on the following Monday morning, whilein the shop taking a pill, he observed his employee Juanita Leon "just sit[s] by themachine, and kind of sinking a little back" and that she appeared to be "verynervous, but at the machine she was sitting and shaking .9 I asked her how shefeels, and `what makes you so nervous.'Then she told me that the Union was inher place, and she signed a card, and she started to get so nervous I stopped talkingto her.10 I said: `You can't work in that condition.You had better take a rest.' .. .That's the entire conversation." 11Bonk unequivocally denied that he on this orany other occasion told Juanita Leon that she could not work in his shop if shejoined the Union; and he insisted that on this occasion-as well as in similar instancesin the past-he merely indicated to her that she was in no physical condition towork at the time, because she was in the throes of an attack of her nervous affliction.He testified that he had been warned by her physician and her family to be on thelookout for these nervous attacks, manifested by throwing the head to one side andthe other; that on previous occasions she had been placed on a couch or sent homein a taxicab upon her exhibiting these manifestations of her malady; that on thisparticular occasion she was made to lie down in his office for an hour "while shehad the attack to quiet her down"; and that because these attacks, which wererecurrent and frequent, were frightening spectacles to other employees in the shop,he had decided to dispense with her services, but upon the intercession of herphysician and daughter he had continued to keep this apparently disabled personon the payroll for compassionate reasons. "And that's the reason why I came toher machine and asked her how she feel, and I saw that she is a little bit kind ofnervous."With regard to Ana Torrico, Bonk testified that she had been after him foranother raise, and he called her into the office to discuss it.Having noted herevident discomfiture over something while sewing at her machine, he said, ". .what's wrong with you?You just trembling by the work. I don't know what isgoing on," to which she replied that the "Union is after [me]" and that the "Unionbothered [me] for signing a paper,12 but [I] didn't sign." 13On the subject of the remarks addressed by him to some of his employees in theshop, Bonk testified that he did indeed speak to about 10 of them there among theirmachines,14 because of an observed restlessness which was interfering with theirwork.As he put it, "They was kind of afraid of something.The reason I said,well, I will just talk to them and I will straighten them out.They shall go backto the machinery, and not to get running around and talk each to .the other, andnot to get nervous about it."He told these employees that he was aware that unionrepresentatives were calling on them at home to organize a union shop; 15 not to8 The union organizational activity was so open, undisguised, and relatively widespread,that there is no doubt in my mind that it was a matter of common knowledge, and Iso find.9As already indicated in another connection, this employee (Juanita Leon) gave aconvincing demonstration of this behaviorism at the hearing, under observation of all, atone point necessitating suspension of her testimony.10 See footnote 9, above"It will have been noted that under Bonk's version of this episode, which I credit forreasons detailed below, employee Leon of her own accord volunteered the information abouthaving joined the Union, without "interrogation" by her Employer12I am convinced, and find, that in the particular idiom quoted, "for signing a paper"means "to sign a paper."_13Here again, it will have been noted that under this version, which Bonk adhered toconsistently on cross-examination, and which for reasons explained below I credit, the in-formation on the subject of union membership was volunteered by the employee, ratherthan educed through interrogation by the Employer.14Bonk speaks a broken English of an idiomatic and dialect variety (Yiddish) differentfrom that of Juanita Leon and Ana Torrico (Spanish) and that of Feliksa Mazurek(Polish).When Bonk made his remarks to this group in the shop, as he expressed it:"I speak in some English language." The basic, first, or customary language of most ofthe employees is other than English15He testified that he had learned this from Juanita Leon and Ana Torrico, as abovedescribed, as well as from his partner Rafowitz. NORTHERNCAP MANUFACTURING CO.203be afraid,but let them in;16 that all in the shop used to belong to the Union, andthat it was no crime to belong to the Union;and that they should make up theirown minds what to do,17 "but if they call on you, just let them in and don't be afraid."It is not questioned that this was the one and only occasion on which he,or any-body else on behalf of Respondent,spoke to the employees on this subject.C. Resolution of credibilityThe testimony adduced in support of the complaint in ,this case was for a varietyof reasons unimpressive.Perhaps prominent among these reasons was the languagefactor, resulting in an unsuccessful effort by witnesses to recreate words, turns ofphrase, and meanings conveyed by an employer speaking in his particular varietyof English dialect to employees either ignorant of that language,untutored in thatdialect, or versed in their own particular varieties of miscellaneous English dialects.Although in the case of all of the employee witnesses this language factor wasoverriding and in itself sufficient to persuade me to view their statements with gravereserve,in the case of each there were additional reasons for rejection of theirtestimony.Thus,as has already been sufficiently indicated,employee JuanitaLeon is unquestionably the victim of some form of "nervous" affliction impedingher capacity to communicate,cerebrate,and remember.Other things being ap-proximately equal,I cannot regard the testimony of such,a witness in quite thesame way as that of a witness not so afflicted.Since she concededly suffered atotal lapse of recollection as to Bonk's remarks to the grouped employees,her con-tribution to General Counsel'scasewas limited to her attempted reconstructionof her selectively recollected conversation with Bonk at her sewing machine, withno other person present.But this must be evaluated within the frame of referenceof her testimonial concessions that she cannot remember well, was confused, andmight indeed have misunderstood what Bonk said or meant.Even had she notmade such significant concessions,I could not possibly be justified in preferring theuncorroborated testimony of such a witness to that of Bonk,seemingly a normalperson,who impressed me as candid and straightforward under oath,and much ofwhose testimony was neither contradicted nor disputed.I accordingly credit andbelieve Bonk's testimony that on the Monday early in May 1963,when he returnedfrom an out-of-town business trip,while in the shop he observed Juanita Leon inor about to go into one of her usual nervous attacks,and that he approached herfor that reason;that,without being asked, she volunteered the information tohim that she had joined the Union;that, since she appeared to be on the verge ofone of her recurrent nervous seizures,he told her she was not in a condition towork at that particular time, and-as on previous occasions-he arranged for ,herto lie down until she recovered.I find that the credible evidence fails to establishthat Bonk,or anybody else on Respondent'sbehalf,at any time interrogated orthreatened Juanita Leon with discharge on account of or in relation to unionmembership.Since,in the case of employee Nathan Pomeranc,his own uncontroverted testi-mony establishes that at no time did he have a discussion with Respondent aboutthe Union,and that he either did not hear or did not understand,or that he neitherheard nor understood,Bonk's remarks to the grouped employees in the shop,I find that the evidence likewise fails to establish any interrogation or threat ofdischarge of Pomeranc by Respondent at any time.Although employee Ana Torrico's comprehension of English appeared to me to beconsiderably more limited than even that of Juanita Leon,her testimonial qualitywas further impaired by inconsistencies and, it seemed to me,her significant con-cession that of many things which Bonk said to his shop employees at the "meet-ing," she could understand only the one to which she testified,and her possible16He testified that some of the employees said, "They was in my house.I didn't evenwant to let them in"and "eight of them was in my house, and they forced me to sign."He further testified that when "Some people t1 e., his employees]saying they close thedoor, and they were afraid,"he told them"they should not get scared and shall let inthe Union....If the Union calls on them,they shall let them in."This testimonywas not disputed.17He volunteered spontaneously at the hearing that he also told this group-as be hadhis employees on previous occasions-that if any of them had bad working conditions,didn't feel like working there, or felt mistreated,he was free to leave. Of this freelyand candidly volunteered remark, uttered inhis characteristic loose idiom,he said in a waywhich while under my close observation I found convincing, "And maybe they understandme a different way.This is not my-the way what they blamed I said." 204DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther qualification that (as she expressed it), "They all talk about the Union-about Mr. Bonk I don't understand the all-no."Her credibility was further im-paired in my eyes because of answers, which I cannot credit, to certain questionswhich I believe she understood.18Comparing her testimonial quality with thatof Bonk, I have no hesitation in preferring Bonk. I accordingly find that, as testifiedby Bonk, Ana Torrico of her own accord, without being questioned on that subjectby Respondent, volunteered the information to Bonk that she had been solicitedto join the Union but had not joined; and that the credible evidence fails to establishthat she was at any time interrogated or threatened with discharge by Respondenton account of or in relation to union membership.So far as employee Feliksa Mazurek is concerned,Iwas supremely unimpressedwith her quality as a witness.Testifying through her son-in-law (who had filled outher union membership application card-she is for practical purposes illiterate) as aPolish interpreter, and insisting she could not understand English, she neverthelesspurported to have been able to understand and remember what Bonk said to hisemployees in that language(and particularly in his mangled dialect thereof).How-ever, when she testified (in English, spontaneously) to her best approximation of hisexact words, the sense of those words-as indicated above-was not inconsistentwith Bonk's testimony as to what he said and meant; namely, that his employeesshould make their own choice as to whether to join the Union or not,but that allcould continue to work there regardless of the choice made.I find that the credibleevidence fails to establish that Feliksa Mazurek was at any time interrogated 19 orthreatened with discharge by Respondent for or in connection with union membership.In contrast to these employee witnesses,Iwas favorably impressed by RespondentBonk as a witness.Notwithstanding his linguistic imprecision-which was verymuch less than that of the employee witnesses-he testified with an assurance,consistency, and outspokenness which carried conviction.Faced with the alterna-tives of crediting the employee witnesses or Respondent Bonk,I do not find it possibleto accept these employees'version 20(or interpretation,as linguistically articu-lated) 21 of what took place. Issues of credibility are therefore resolved in favorof the version of the events testified to by Respondent Bonk.221s See footnote 6, above.19 Although employee Mazurek testified that she had not discussed the Union with Bonk,she stated that a few days after she signed the union membership application card, Re-spondent's shop foreman,Sherman, remarked to her that"Everybodytellsme you signedthe card to join the Union. Is that true?" to which she replied that she had not. Al-though in the overall context of the case as a whole, I would not be disposed to regard asunlawful"interrogation"this random,isolated remark relating to a fact which was com-mon knowledge throughout the shop, nevertheless,stillmore basically,because of myevaluation of the testimonial demeanor of this witness as closely observed by me, I cannotaccept and therefore discredit her testimony in this regard.20 Since, observing their deportment and demeanor while testifying,and on the wholerecord of their testimony,I found them to be unreliable witnesses,I am unwilling toaccord probative value to those portions of their testimony which are denied and un-corroborated by objective circumstances or the testimony of other credible witnesses.Cf.Hot PointCo., a Division of the General Electric Company,120 NLRB 1768, 1772;Standard DryWallProducts, Inc.,91 NLRB 544, 545.' "The final stage at which the witness'account may be distorted Is in its articulation.After'be has seen,interpreted,and recalled the incident,be must convert his mental imageinto words that will communicate this image to his hearers.This translation of imagesinto words leads to two kinds of distortion:the use of words creates a compulsion to fillin the gaps in a narrative, and gives no Indication to the listener of how clear to thewitness is the Image that he is reporting.Words fail to describe accurately the strengthof perception of what they describe.For instance, if the witness says, 'It was rainingand I wore my rubbers,'we cannot know whether he recalls one of those facts and Infersthe other, recalls both, or has deduced both from a third recollection, e.g., that he sawpeople carrying umbrellas."Marshall,Evidence,Psychology,and the Trial: SomeChallenges to Law,63 Colum. L. Rev. 197, 217-218 (1963). ". . . the facts disputed inlitigation are not random unknowns in isolated equations-they are facets of relatedhuman behavior, and the chiseling of one facet helps to mark the borders of the next.Thus, in the determination of litigated facts, the testimony of one who has been foundunreliable as to one issue may properly be accorded little weight as to the next."N.L R.B. V. PittsburghS.S.Company,337 U.S. 656, 659.=This result is unaffected by the testimony of General Counsel's witnesses other thanemployees of Respondent ; namely, Abels and Drucker.Abels merely testified to unionorganizational activities at the homes of Respondent's employees.Drucker, a union NORTHERN CAP MANUFACTURING CO.205D. CONCLUSIONSIn view of my findings rejecting the version of events put forward by GeneralCounsel'switnesses and accepting,instead,that of Respondent,I am compelledto the conclusion that General Counsel has failed to sustain the burden of proof,which is his,23 of establishing the allegations of the complaint by a preponderanceof the substantial 24 credible evidence. In the aggregate,the slender reeds of weak,conflicting,equivocal,and linguistically inept testimony of his witnesses,each ofdubious credibility,are insufficient to support the superstructures of the allegationsof the complaint.25In the context of the situation as a whole, neither interroga-tion,nor threat of discharge or reprisal,nor coercion,nor a background of unfairlabor practices is revealed.Two employees of their own accord spontaneouslyconveyed to the Employer the factthat they had joined the Union,which heanyway knew since it was common knowledge.It is not violative of the Actfor an employer to listen to or receive information from the employees indicatingthat they have joined a union,where, as here,the information is not conveyed as aexecutive,testified to an alleged conversation with Respondent's shop foreman,Sherman,who I find was at all material times a "supervisor"of Respondent within the meaning ofSection 2(11) of the Act.According to the testimony of Drucker,who appeared formallyat the hearing as the representative of the Charging Party, while in Minneapolis on theevening of May 13, 1963,he visited the home of Sherman,introduced himself, ascertainedthat Sherman was still a member of the New York City local of the Charging Party andstill considered himself a union man,and elicited from him an admission that he(Sherman)was present when Bonk spoke with a group of employees in the shop"threat[ening] thejobs of the people who remained loyal to the Union."In evaluating the foregoing in itscontext, however,it is to he noted that the characterization of Bonk's remarks as quotedfrom Drucker's testimony(i e.,as "threat[ening] the jobs of the people who remainedloyal to the Union")was thatof Druckerand not of Sherman;and, further,that Sherman'sresponse thereto, according to Drucker's testimony, was that although Bonk allegedly"did" (in any event,a conclusion on somebody's part),"but he [Bonk]didn't mean any-thing"[gesturing].In the context of the credible proof as a whole, I am unable to baseany finding or conclusion as to Interrogation,threats, or violation of the Act upon specu-lation concerning such testimony as this.Respondent's counsel moved to strike from the record Drucker's testimony regarding thisalleged conversation with Sherman on the grounds that it was hearsay,irrelevant, andimmaterial,without proper foundation,unconnected,and because there was no proof thatSherman had authority to make such alleged admissions on behalf of Respondent.Thetestimony was received subject to connection,and decision on Respondent'smotion wasreserved.The testimony,which Is clearly relevant and material,was connected by proofof Sherman's supervisory status vis-a-vis Respondent and his presence at the place andtime In question.I am well aware of the principle so aptly expressed by Morgan that "Itisnecessary to distinguish sharply between authority to do an act or to deal with aspecifiedmatter and authority to talk about It.The latter is usually a requisite of ad-missibility of statements made by the agent."(2 Morgan,Basic Problems of Evidence272(June 1961 ed.) ; see also Restatement(Second)Agency sec.288(1).)However, over-looking for the moment the possibility that Drucker was quoting a conclusion on Sherman'spart as to what Sherman thought Bonk did or did not mean, if Sherman-whose super-visory status was, as I have found, established-was merely stating what he himself hadheard, it is not clear that there is necessarily involved a question as to the authority ofan agent to make admissions on behalf of his principal.In view of the mootness of thequestion resulting from my findings that Drucker's testimony would in any event leavemy other findings and conclusions,and of course my decision,unchanged,Respondent'smotion to strike from the record his testimony,so far as it pertains to this alleged con-versation with Sherman,Is denied.23Administrative Procedure Act, 79th Cong., P.L.404, ch. 324,sec.7(c) ; AttorneyGeneral's Manual on the Administrative Procedure Act 75(1947) ;2 Davis,Administra-tiveLaw Treatise sec.14.14(1958) ;Consolidated Edison Co. of New York,Inc. v.N.L.R.B.,305 U S. 197, 230;Blue Flash Express,Inc.,109 NLRB 591, 592.24Administrative Procedure Act,supra,footnote 23, sees. 7(c) and 10(e) ; 4 Davis,op. cit.supra,footnote 23, sees. 29.01 and 29.012; IX Wigmore,Evidencesec. 2494, p. 300(3d ed. 1940) ;Consolidated Edison Co. of New York,Inc. v.N.L.R.B., supra,footnote 23,at 229, 230;Willepoint Oysters v.Ewing,174 F.2d 676, 690, 691 (C.A. 9) ;N.L.R.B. v.BellOil & Gas Co.,98 F. 2d 406, 410(C.A.5) ; N.L.R.B.v.A.S. AbellCo., 97 F. 2d951, 958(C.A. 4).25 Cf.InterstateHosts, Inc.,130 NLRB 1614,1619;Blue Flash Express,Inc.,109NLRB 591, 592, 594. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of interrogationby theemployer.26The Employer's statement to the group ofemployees to whom he directed some remarks in the shop to the effectthat the deci-sion was theirs to make as to whether or not to jointhe Union,indicates,at worst,ambiguous expression consistent with noncoercive intentions on the partof the Em-ployer.27There is no evidence of any general,systematic,frequent,or widespreadinterrogation; thereis no credible evidence of threats of discharge for unionactivity;there is nobackgroundor climate of unfair labor practices;and there is no claimthat there has at any time been even a single instance of discharge,reprisal,or dis-crimination because of union membershipor activity.28Itmightadditionally beconsideredthatthe alleged employer actionwhichcould be pieced together fromthe weaktestimony of the witnessesmay be viewedas hardly more than isolatedand therefore either not unlawful or as a practicalmatter not warranting issuanceof a cease-and-desist order,29 inthe totaltexture of the cease.30CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.United Hatters,Cap and Millinery Workers InternationalUnion, AFL-CIO,and Cap MakersUnion Local38, of United Hatters,Cap and MillineryWorkersInternationalUnion, AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.3.Respondent has not engaged in any of the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.Of.True Temper Corporation,127 NLRB 839, 842. As Indicated,this informationwas a matter of common knowledge around the shop. Cf.CharltonPress,Inc.,129 NLRB1352, 1357. Improper motivation on the part of the employer may not be inferred fromthe mere fact that he knew of union activity by his employees.Lucille of Hollywood,93 NLRB 37, 38.n Cf. Acme Boot Company, Inc.,131 NLRB 1371.28Nor is there reason to believe that the same would not be true for other of Respond-ent's employees who might elect to join the Union.29Cf.InterstateHosts, Inc.,130 NLRB 1614,1619;Charlton Press, Inc.,129 NLRB1352, 1357;The Great Atlantic&Pacific Tea Company, Inc.,129 NLRB 757, 760:GibbsAutomatic Division,Pierce Industries,Inc.,129 NLRB 196, 198;Lenox Plastics of P.R.,Inc.,128 NLRB 42, 44;Hot Point Co., a Division of the General Electric Company, 120NLRB 1768,1772;Haleyville Textile Company,Inc.,118 NLRB 1157, 1158;Blue FlashExpress, Inc.,109 NLRB 591. The foregoing cases Involved isolated interrogations.Thesame is true of an isolated veiled threat.The Frohman Manufacturing Co., Inc.,107NLRB 1308, 1315.30A case of unfair labor practices cannot be made out through cannibalizing a patch-work from among the defective recollections,contradictions,and conflicting equivocationsof unsatisfactory witnesses.Cf.InterstateHosts, Inc.,supra,footnote 29, at 1619;Blue Flash Express, Inc., supra,footnote 29, at 591, 592, 594.Square Binding and Ruling Co.,Inc.andNew York Paper Cuttersand Bookbinders Union No. 119, International Brotherhood ofBookbinders,AFL-CIO.Case No. 2-CA-9299.February 28,19641DECISION AND ORDEROn October 28, 1963, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,146 NLRB No. 21.